180 Ga. App. 273 (1986)
349 S.E.2d 25
PERRY
v.
THE STATE.
72740.
Court of Appeals of Georgia.
Decided September 12, 1986.
H. Haywood Turner III, for appellant.
William J. Smith, District Attorney, Michael D. Reynolds, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
The defendant appeals from his conviction of theft by receiving stolen property. Held:
In his only enumeration of error the defendant challenges his *274 conviction asserting the general grounds. "Mere proof of possession, even though in the absence of an explanation, is not enough evidence to support a verdict of guilty [of theft by receiving stolen property], but such possession, coupled with facts and circumstances from which knowledge may be inferred that the property so received was stolen is sufficient to support the verdict. See Austin v. State, 89 Ga. App. 866 (2), 868-869 (81 SE2d 508)." Cheek v. State, 170 Ga. App. 230, 231 (1) (316 SE2d 583). In the case sub judice, the defendant was apprehended while hiding behind a parked tractor-trailer rig after fleeing from a law enforcement officer while operating a recently stolen motorcycle. Also, the owner of the vehicle testified that several items had been "stripped" from the motorcycle and the vehicle had been "cut and hot-wired." Finally, after his apprehension, the defendant gave the police a false name. From this and other evidence adduced at trial, we find that any rational trier of fact (the jury) was authorized to find the defendant guilty beyond a reasonable doubt of the offense of theft by receiving stolen property. Jackson v. Virginia, 443 U.S. 307 (99 SC 2781, 61 LE2d 560); Cheek v. State, 170 Ga. App. 230 (1), supra; Allen v. State, 172 Ga. App. 663, 668 (7) (324 SE2d 521).
Judgment affirmed. Carley and Pope, JJ., concur.